Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 03/05/2021.  This action is made non-final.
Claims 1-15, 17-21 are pending in the case.  Claims 1, 6 and 15 are independent claims.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Claim Objections
4.	Claims 6 and 15 are objected to because of the following informalities: 
	Claim 6 recites to “present, to the second user and based at least in part on the engagement probabilities, at least one recipient of the plurality of potential recipients as a candidate recipient with which the first user may share the object identifier” which should be to “present, to the second user and based at least in part on the engagement probabilities, at least one recipient of the plurality of potential recipients as a candidate recipient with which the second user may share the object identifier”, based on applicant’s remarks on claims 1, 6 filed on 03/05/2021. For the purpose of claim prosecution, the examiner uses “at least one recipient of the plurality of potential recipients as a candidate recipient second user may share the object identifier” for the claim 6 limitation mapping instead of the version filed that is inconsistent with applicant’s remarks.
	
Claim 15 recites to “determining, based at least in part on the plurality of object identifiers or the first type…,” which appears to be an inadvertent typographical error. For the purpose of claim prosecution, the examiner the limitation to read “determining, based at least in part on the plurality of object identifiers [[or] of the first type…,”.
Appropriate correction is required.
			

					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


10.	Claims 1-14 and 21 are rejected under 35 U.S.C. 103  as being unpatentable over Pan et al. (US 2019/0102396 filed on 10/03/2017), and further in view of Suchland et al. (US 9,531,823; hereinafter Suchland, filed on 09/09/2013) (Note: the instant application is CIP of application 14/837,771 filed on 08/27/2015. However, ranking recipient limitations claimed in claims 1-14 are absent in 14/837,771. Therefore, the effective filing date for claims 1-14 is the filing date of the instant application on 12/28/2017).  
		Regarding claim 1, Pan teaches A computer-implemented method (Figs. 6-7 & [0004], computer system & method), comprising: 
under control of one or more computing systems configured with executable instructions (Figs. 6-7 & [0082], computer system executes instructions), 
		maintaining, with an object management service, a plurality of object identifiers that may be selected, viewed, or shared by each of a plurality of users of the object management service ([0032], media content items provided for users to share with each other by selecting a media content item and select recipients in the social networking service which is also object/content management service in [0025]), wherein an object identifier of the plurality of object identifiers is created by a first user of the plurality o0f users ([0066], user-generated content items such as photos & videos to be added/posted to the social networking system, the user can be the first user of the plurality of users in the social networking system; [0032], media content items can be selected by one user to be shared with other users in the system, thus, items have identifiers); 
		receiving, at the object management service and from a second user of the plurality of users that is different than the first user, a selection of the object identifier (Figs. 3C-3D & [0047], a second user selects media content item 348 which can be posted by the first user among the plurality of users in the social networking system in [0066] to be shared with a list of recipients in 366 of Fig. 3D, the object identifier can be the image of the content item; [0032], although one media content item is shown in Fig. 3C, multiple items can be provided in a feed 
		determining, at the object management service, a plurality of potential recipients with which the object identifier may be shared by the second user ([0032], rank potential recipients to be included in the recipient list in 366 of Fig. 3D to share the selected object identifier/image shown in Fig. 3C & [0047], the second user is the user who selected item 348 for sharing in Fig. 3C; Fig. 4), wherein each of the plurality of potential recipients are associated with the second user and included in the plurality of users ([0037], ranking criteria include a coefficient associated with a connection between a sending user and a potential recipient in an application associated with a social networking system, thus, the first user, the second user and the recipients can all be the plurality of users in the social networking system; [0034], users in social graph); 
		determining, for each of the plurality of potential recipients, a respective engagement probability indicating a probability that the potential recipient will engage with the sharing second user (Fig. 4, step 404, rank recipients based on a likelihood/probability of the sharing second user engaging with the recipients; [0043], ranking criteria can be any criteria or information relevant for ranking potential recipients of a media content item to be shared); and
		 presenting, to the second user and based at least in part on the engagement probabilities, at least one of the potential recipients as a candidate recipient with which the second user can select to share the object identifier via the object management service (Fig. 4, step 406, present recipient list based on determined engagement probabilities in the ranking; Fig. 3D & [0047], the second user can select one or more recipients in the list 366 of Fig. 3D to share the selected media item in the feed via the social networking or object management service in [0025]).
		Although Pan teaches that one can use any ranking criteria such as engagement probabilities of recipients with the sharing user to rank recipients for recommendation (Fig. 4 & [0043]),  Pan does not seem to have expressly shown a ranking criteria of a respective engagement probability indicating a probability that the potential recipient will engage with the object identifier.
determining, for each of the plurality of potential recipients, a respective engagement probability indicating a probability that the potential recipient will engage with the object identifier (Figs. 2A-B & Figs. 3-6 & [col 12, line 57-67]-[col 13, line 1-15], step 255 includes to rank the list of share recipients which can be past share recipients from step 250 of Fig. 2B or other share recipients from Fig. 2A & Figs. 3-6 based on the likelihood /probability of the item to be shared being relevant or of interest to the potential share recipients, e.g. [col 3, line 59-61], the recipient may share the object with a friend or a family member, which is a form of engagement, thus, the more relevant or of interest the object identifier to the recipient, the more likely the recipient engages/interact with the object identifier; [col 2, line 7-39],  determine potential recipients based on content metadata/attributes, user share history, activity and/or behavior, i.e. engagement, related to the item) and presenting, to the sharing user and based on the engagement probabilities, at least one of the potential recipients, ([col 12, line 57-67], present some ranked share recipients to the sharing user as recommendation where ranking is based on the likelihood that is equivalent to engagement probability, e.g., the likelihood of the items to be shared being relevant or of interest to the respective share recipients in [col 12, line 57-67]-[col 13, line 1-15] & [col 3, line 59-61] & [col 2, line 7-39] as discussed above), as a candidate recipient with which the sharing user can select to share the object identifier via the object management service ([col 17, line 26-42], user can select one or more of the recommended recipients in 715 of Fig. 7 to share the selected item in the service shown in Fig. 7; [col 12, line 57-67], present ranked share recipients to the sharing user as recommendation; Fig. 8, Amy & Jon are candidate recipients presented to the sharing user to share the photo in 805).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Pan to include the feature of providing item sharing recipients ranked by recipients’ engagement probabilities with the to-be shared object in Suchland to achieve the claim limitation.  One would be motivated to make such a combination to provide items to be shared being relevant or of interest to the respective share recipients (Suchland: [col 12, line 57-67]-[col 13, line 1-15] & [col 3, line 59-61] & [col 2, 

Regarding claim 2, Pan/Suchland teaches The computer-implemented method of claim 1. For reasons and motivations cited and discussed in claim 1, Pan/Suchland also teaches the limitation further comprising: determining that the object identifier satisfies one or more sharing criterion (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items, i.e., object identifiers; Suchland: [col 2, line 7-39], generate share recommendation for specific content items and users based on content metadata such as type of the objects, geo-location of the objects, as the sharing criteria); and wherein determining the plurality of potential recipients is in response to determining that the object identifier satisfies the one or more sharing criterion (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items; [0041], top ranked recipients having ranking/score satisfying a threshold are listed in response to content items satisfies the sharing criterion such as content rating in [0039]; Suchland: [col 2, line 7-39], potential recipients are determined in response to objects are determined to meet a given set of criteria).

Regarding claim 3, Pan/Suchland teaches The computer-implemented method of claim 2.  For reasons and motivations cited and discussed in claim 1, Pan/Suchland also teaches the limitation wherein the one or more sharing criterion is based on one or more of a quality of the object identifier, or a relevance of the object identifier to the second user (Pan: [0039], interests/topics the second user has expressed, topics can be object identifiers), a number of a rating of the object identifier (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items which are forms of rating), a comment or annotation associated with the object identifier(Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of comments on content items), a number of sets associated with the object identifier, a number of times the object identifier has been shared, a number of times the object identifier has been selected, an age of the object identifier, or a similarity of the object identifier with a second object identifier (Suchland: Fig. 2B & [col 12, line 43-56], step 250, identify past share recipients with whom items with similar metadata have been shared by the sharing user).

		Regarding claim 4, Pan/Suchland teaches The computer-implemented method of claim 1. Pan also teaches the limitation further comprising: 
		determining that an engagement probability for at least one of the plurality of potential recipients exceeds a threshold ([0041], one or more potential recipients having rankings or scores that satisfy a threshold value can be provided as suggested recipients); and 
		wherein presenting, to the second user, at least one of the potential recipients as a candidate recipient with which the second user can share the object identifier, is in response to determining that the engagement probability exceeds the threshold ([0041], one or more potential recipients having rankings or scores that satisfy a threshold value can be provided as suggested recipients; [0047], the second user selects media content item 348, the object identifier, which can be posted by the first user among the plurality of users in the social networking system in [0066] to be shared with a list of recipients in 366 of Fig. 3D by the second user related to Fig. 3C).

		Regarding claim 5, Pan/Suchland teaches The computer-implemented method of claim 1. Pan also teaches limitations further comprising: 
		receiving, at the object management service and from the second user, a selection of the candidate recipient ([0047], the second user selects one or more recipients in list 366 of Fig. 3D); and sending to the candidate recipient, at least one of the object identifier or a link to the object identifier ([0048], send the selected content item 348 to the recipient where the image of 348 can be the selected object identifier).

	Regarding claim 6, Pan teaches A non-transitory computer-readable storage medium storing program instructions (Figs. 6-7 & [0082]-[0083], computer system executes instructions & computer-readable medium) that, when executed by a processor, cause the processor to at least (Fig. 7, processor): 
maintain, with an object management service, a plurality of object identifiers that may be selected, viewed, or shared by each of a plurality of users of the object management service([0032], media content items provided for users to share with each other by selecting a media content item and select recipients in the social networking service which is also object/content management service in [0025]), wherein an object identifier of the plurality of object identifiers is created by a first user of the plurality of users ([0066], user-generated content items such as photos & videos to be added/posted to the social networking system, the user can be the first user of the plurality of users in the social networking system; [0032], media content items can be selected by one user to be shared with other users in the system, thus, items have identifiers);
 detect, at the object management service, a selection of the object identifier by a second user(Figs. 3C-3D & [0047], a second user selects media content item 348 which can be posted by the first user among the plurality of users in the social networking system in [0066] to be shared with a list of recipients in 366 of Fig. 3D, the object identifier can be the image of the content item; [0032], although one media content item is shown in Fig. 3C, multiple items can be provided in a feed of a sharing user; [0066], user-generated content, thus, the content item in Fig. 3C can be from the first user);
 determine, at the object management service, a plurality of potential recipients ([0032], rank potential recipients to be included in the recipient list in 366 of Fig. 3D to share the selected object identifier/image shown in Fig. 3C & [0047]; Fig. 4), wherein each of the plurality of potential recipients is associated with the second user and included in the plurality of users ([0037], ranking criteria include a coefficient associated with a connection between a sending user and a potential recipient in an application associated with a social networking system, thus, the first user, the second user and the recipients can all be the plurality of users in the social networking system; [0034], users in social graph); 
determine, for each of the plurality of potential recipients, an engagement probability indicating a probability that the potential recipient will engage with the sharing second user (Fig. 4, step 404, rank recipients based on a likelihood/probability of the sharing second user engaging with the recipients; [0043], ranking criteria can be any criteria or information relevant for ranking potential recipients of a media content item to be shared); and 
present, to the second user and based at least in part on the engagement probabilities, at least one recipient of the plurality of potential recipients as a candidate recipient with which the (Fig. 4, step 406, present recipient list based on determined engagement probabilities in the ranking; Fig. 3D & [0047], the second user can select one or more recipients in the list 366 of Fig. 3D to share the selected media item, i.e., the object identifier, in the feed via the social networking or object management service in [0025]).
		Although Pan teaches that one can use any ranking criteria such as engagement probabilities of recipients with the sharing user to rank recipients for recommendation (Fig. 4 & [0043]),  Pan does not seem to have expressly shown a ranking criteria of an engagement probability indicating a probability that the potential recipient will engage with the object identifier.
		However, Suchland teaches to determine, for each of the plurality of potential recipients, an engagement probability indicating a probability that the potential recipient will engage with the object identifier (Figs. 2A-B & Figs. 3-6 & [col 12, line 57-67]-[col 13, line 1-15], step 255 includes to rank the list of share recipients which can be past share recipients from step 250 of Fig. 2B or other share recipients from Fig. 2A & Figs. 3-6 based on the likelihood /probability of the item to be shared being relevant or of interest to the potential share recipients, e.g. [col 3, engagement, thus, the more relevant or of interest the object identifier to the recipient, the more likely the recipient engages/interact with the object identifier; [col 2, line 7-39],  determine potential recipients based on content metadata/attributes, user share history, activity and/or behavior, i.e. engagement, related to the item) and present, to the sharing user and based at least in part on the engagement probabilities, at least one recipient of the plurality of potential recipients, ([col 12, line 57-67], present some ranked share recipients to the sharing user as recommendation where ranking is based on the likelihood that is equivalent to engagement probability, e.g., the likelihood of the items to be shared being relevant or of interest to the respective share recipients in [col 12, line 57-67]-[col 13, line 1-15] & [col 3, line 59-61] & [col 2, line 7-39] as discussed above), as a candidate recipient with which the sharing user may share the object identifier ([col 17, line 26-42], user can select one or more of the recommended recipients in 715 of Fig. 7 to share the selected item in the service shown in Fig. 7; [col 12, line 57-67], present ranked share recipients to the sharing user as recommendation; Fig. 8, Amy & Jon are candidate recipients presented to the sharing user to share the photo in 805).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system of Pan to include the feature of providing item sharing recipients ranked by recipients’ engagement probabilities with the to-be shared object in Suchland to achieve the claim limitation.  One would be motivated to make such a combination to provide items to be shared being relevant or of interest to the respective share recipients (Suchland: [col 12, line 57-67]-[col 13, line 1-15] & [col 3, line 59-61] & [col 2, line 7-39], [col 2, line 7-39], user-generated content to share with others; Pan: Fig. 4 & [0043]; [0039], rank recipients based on user attributes, interaction attributes with content items).

		Regarding claim 7, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 6. Pan also teaches the limitation wherein determination of the potential recipients ([0011]-[0012], recipient ranking criteria) is based on one or more of: 
the association with the second user ([0012], coefficient associated with a connection between the user and a potential recipient in a social networking system), a third user following the second user, the second user following the third user ([0039], a number of connections, e.g., friends or followers), a selection of the object identifier([0039], interaction attributes can include a number of likes, a number of comments, an amount of time spent on content items e.g., photos, videos, an amount of overall time spent on the content items, which can be indication of “a selection of the content items or object identifiers”) , a share of the object identifier, a save of the object identifier, a similarity of the object identifier with a second object identifier, a number of times the object identifier has been viewed or selected by the third user, or a number of times the second user has shared an object identifier with the third user ([0043], The share count for a potential recipient can indicate a number of times a sharing user shared a media content item with the potential recipient, i.e., the third user, within a time period ).

		Regarding claim 8, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 6. Pan also teaches the limitation wherein the at least one of the plurality of potential recipients has an engagement probability greater than a predetermined threshold value ([0041], one or more potential recipients having rankings or scores that satisfy a threshold value can be provided as suggested recipients).

	Regarding claim 9, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 8. Pan also teaches the limitation wherein the engagement probability is determined based at least in part on one or more ([0011]-[0012], recipient ranking criteria) of: a current activity of the potential recipient, a historical activity of the potential recipient, a similarity between the second user and the potential recipient ([0012], engagement probability can be based on a coefficient score associated with a connection between the user and a potential recipient in a social networking system or a number of connections, e.g., friends or followers in [0039]; [0068], The connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history ), an interaction between the second user and the potential recipient ([0043], The share count for a potential recipient can indicate a number of ), a second object identifier associated with the potential recipient, a type of a second object identifier associated with the potential recipient, or a similarity between a second object identifier associated with the potential recipient and the object identifier.

	Regarding claim 10, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 8. Pan also teaches the limitation wherein the program instructions, when executed by the processor, further cause the processor (Figs. 6-7 & [0082]) to at least:
determine that the engagement probability for at least one of the plurality of potential recipients exceeds a threshold ([0041], one or more potential recipients having rankings or scores that satisfy a threshold value can be provided as suggested recipients); and 
wherein the presentation of at least one of the potential recipients is in response to a determination that the engagement probability exceeds the threshold ([0041], one or more potential recipients having rankings or scores that satisfy a threshold value can be provided as suggested recipients, thus, no recipients suggested if no one satisfy the threshold value).

Regarding claim 11, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 8. Pan also teaches the limitation wherein the engagement probability includes at least one of the potential recipient selecting the object identifier, saving the object identifier, sharing the object identifier ([0031], a likelihood of a sending 
user engaging with the potential recipients can be based on interactions like sharing a post or other content items with the other user; select an item before sharing the item), communicating with the second user in response to receiving a share of the object identifier ([0037]-[0039], a receive count for messages from a potential recipient within a time period which can be after receiving the shared object, interaction between sending users and recipients, e.g., whether a recipient responded to a message in [0039] & Fig. 3D; rank engagement probability based on receive counts or interactions between the counterparts), or purchasing an object represented in the object identifier.

Regarding claim 12, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 6. For reasons and motivations cited and discussed in claim 6, Pan/Suchland also teaches the limitation wherein the program instructions, when executed by the processor, further cause the processor (Figs. 6-7 & [0082]) to at least: 
determine that the object identifier satisfies one or more sharing criterion (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items, i.e., object identifiers; Suchland: [col 2, line 7-39], generate share recommendation for specific content items and users based on content metadata such as type of the objects, geo-location of the objects, as the sharing criteria); and 
wherein the plurality of potential recipients are determined based at least in part in response to a determination that the object identifier satisfies the one or more sharing criterion (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items; [0041], top ranked recipients having ranking/score satisfying a threshold are listed in response to content items satisfies the sharing criterion such as content rating in [0039]; Suchland: [col 2, line 7-39], potential recipients are determined in response to objects are determined to meet a given set of criteria).

Regarding claim 13, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 12. For reasons and motivations cited and discussed in claim 6,  Pan/Suchland also teaches the limitation wherein the one or more sharing criterion is based on one or more of a quality of the object identifier, or a relevance of the object identifier to the second user (Pan: [0039], interests/topics the second user has expressed, topics can be object identifiers), a number of times the object identifier has been viewed by other users, a rating of the object identifier (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of likes/comments on content items which are forms of rating), a comment or annotation associated with the object identifier (Pan: [0039], rank recipients based on user attributes, interaction attributes with content items, e.g., number of comments on content items), a number of sets associated with the object identifier, a number of times the object identifier has been shared, a number of times the object identifier has been selected, an age of the object identifier, or a similarity of the object identifier with a second object identifier (Suchland: Fig. 2B & items with similar metadata have been shared by the sharing user).

Regarding claim 14, Pan/Suchland teaches The non-transitory computer-readable storage medium of claim 6. Pan also teaches the limitation wherein the program instructions, when executed by the processor, further cause the processor (Figs. 6-7 & [0082]) to at least: receive a selection of the candidate recipient ([0047], the second user selects one or more recipients in list 366 of Fig. 3D); and send to the candidate recipient, at least one of the object identifier or a link to the object identifier ([0048], send the selected content item 348 to the recipient where the image of 348 can be the selected object identifier).

Regarding claim 21, Pan/Suchland teaches The computer-implemented method of claim 1. Pan also teaches the limitation further comprising: weighting the respective engagement probability of each potential recipient according to a current activity level of the potential recipient ([0037], the user may not be very active in the social networking system, e.g., an activity level of the user in the social networking system may not satisfy a threshold value.  In these embodiments, if the user and the 
potential recipient are connections in one or more applications associated with the social networking system, coefficients of the connections between the two users in the one or more applications can be considered in ranking/weighting potential recipients).      


20.	Claims 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blower et al. (US 9,122,758; hereinafter Blower), and further in view of Reese et al. (US 2014/0365313; hereinafter Reese). 
Regarding claim 15, Blower teaches A computer-implemented method of an object management service for providing content to a first user and second user of the object management service (Fig. 1C & [col 5, line 18-33], recommendation user interface like Fig. 1c is provided during the shared electronic browsing session, thus, recommendations are seen by users in the shared session; [col 4, line 59-64], recommending items to target users which can be the first user and the second user; [col 11, line 39-50], target user; providing collaborative medium item browsing and recommendation to users is an object management service) which, when executed by a processor, configures the object management service to carry out the method (Fig. 3, processors), comprising: 
determining that the first user and the second user are concurrently but independently browsing a plurality of object identifiers of a first type that are maintained by the object management service (Fig. 1b, items being browsed by other Users 114; [col 3, line 1-6], shared session user interface 110 includes a first portion 112 for browsing items which can be first type/category in [col 3, line 7-17], a second portion 114 for identifying/determining the first user and the second user participating in the session concurrently and for indicating what each of the other users is browsing; Fig. 5 & [col 12, 5-9], joint or asynchronous browsing in a shared browsing session;[col 3, line 7-17], item being viewed either individually/independently or as a group);
determining, based at least in part on the plurality of object identifiers or the first type (Fig. 4, steps 406-408 & [col 11, line 51-67]: generate items recommendation based on browsing and chat), one or more suggested object identifiers (Fig. 1C & [col 5, line 18-33], recommendation user interface like Fig. 1c is provided during the shared electronic browsing session, thus, recommendations are seen by users in the shared session; [col 4, line 59-64], recommending items to target users which can be the first user and the second user); and 
presenting to each of the first user and the second user the one or more suggested object identifiers … to the first user and the second user (Fig. 1C & [col 5, line 18-33], recommendation user interface like Fig. 1c is provided during the shared electronic browsing session, thus, recommendations are seen by users in the shared session; [col 4, line 59-64], recommending items to target users which can be the first user and the second user).
Although Blower teaches presenting to each of the first user and the second user the one or more suggested object identifiers …to the first user and the second user (Fig. 1c & [col 5, line 18-33]), Blower does not seem to have expressly stated to present the suggested object identifiers as of potential common interest to the first user and the second user.
However, Reese teaches presenting to each of the first user and the second user the one or more suggested object identifiers as of potential common interest to the first user and the second user (Fig. 3 & [0138]-[0139] & [0143], group actions including recommended items in [0099] displayed to each user e.g., the first user and the second user, may change based on common interest for members in the group; [0058], the recommendation engine selects group actions that are likely to be of interest to Users 1, 2, 3, and 4 as a group activity, and causes the recommendation for the group to be presented to Users 1 and 2 through their mobile devices; [0124], present items to multiple users in a group).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of collaborative browsing and item recommendation in Blower with the feature of providing suggested item of common interest to users in Reese to achieve the claim limitation.  One would be motivated to make such a combination to provide items relating to a group activity or of common interest of group members to facilitate social activities (Reese: [0004]-[0005]; Blower: [col 1, line 6-29]).

Regarding claim 17, Blower/Reese teaches The computer implemented method of claim 15. Blower also teaches the limitation further comprising: 
determining a connection between the first user and the second user based at least in part on one or more of a determined similarity of a first browsing of the first user and a second browsing of the second user, a location of the first user and a location of the second user, or an input received from at least one of the first user, the second user, or a third user (Fig. 1b, items being browsed by other Users 114; [col 3, line 1-6], shared session user interface 110 includes a first portion 112 for browsing items, a second portion 114 for identifying/determining the first user and the second user participating in the session concurrently, i.e., in the same virtual location and browsing the same set of items in 112; and for indicating what each of the other users is browsing, i.e., input received from the users; Fig. 5 & [col 12, 5-9], joint or asynchronous browsing in a shared browsing session ).

Regarding claim 18, Blower/Reese teaches The computer implemented method of claim 15. Blower also teaches limitations further comprising: determining an association between the first user and the second user according to prior behaviors of the first user and the second user on the object management service ([col 9, line 46-61], the social graph module may note users that accepted invites responsive to their emails addresses being specified, i.e., “prior behaviors”, and other sources to generate the social graph 318, i.e., association among/between users, including the first and second users in the social networking services, i.e., “object management service”; [col 10, line 16-48], social graph, browsing activity and item recommendations).

Regarding claim 19, Blower/Reese teaches The computer implemented method of claim 15. Blower also teaches the limitation wherein determining the one or more suggested object identifiers, includes: determining a plurality of object identifiers relevant to at least one object identifier browsed by the first user or the second user ([col 10, line 16-48], determine items to recommend based on the items retrieved, weighted/filtered from the browsing activity of the first and second users shown in panel 114 of Fig. 1b).

Regarding claim 20, Blower/Reese teaches The computer implemented method of claim 15. For reasons and motivations cited and discussed. Blower/Reese also teaches the limitation further comprising: weighting each of the one or more suggested object identifiers based at least in part on one or more of a previous viewing of object identifiers by at least one of the first user or the second user (Blower: [col 10, line 16-48], determine/weight items to recommend based on the items, i.e., object identifiers retrieved, weighted/filtered from user sentiment, the browsing activity and chat of the first and second users shown in panel 114 of Fig. 1b; Reese: Fig. 3 & [0138]-[0139] & [0143], group actions including recommended items in [0099] displayed to each user e.g., the first user and the second user, may change based on received user voting/rating from asynchronous viewing of items in [0138] to reflect common interest for members in the group), or a popularity of an object identifier of the one or more object identifiers.


			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 03/05/2021 have been considered but are moot in view of new ground of rejection. The examiner would like to mention that Suchland (9,531,823) cited in the previous office actions is still used in the current rejection of claims 1-14 and 21.  However, the limitations of independent claims 1, 6 applicant argued against Suchland in the remarks are mapped by Pan (US2019/0102396) instead in the current office action.

Conclusion
	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179